DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,806,163. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 from the instant application and claims 1-14 are drawn to the same structural limitations of a carbonated beverage apparatus including the freezing cylinder, the stirring pusher, the holder, the beater device and the baffle. The difference between the scope of the claims of the instant application and the claims of the patent is that the claims of the instant application are broader. However, one of ordinary skill in the art would recognize that claims 1-20 of the instant application are anticipated by claims 1-14 of the patent.

Specification
The disclosure is objected to because of the following informalities:
Reference number “2114” (as provided in the last sentence from par. 44) has been used to designate both the scraper blade and the holder.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
The recitation of “a driven end” (claim 1, line 8) is believed to be -- the driven end--.
The recitation of “raidally” (claim 3, line 3; claim 4, line 3) is believed to be --radially--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15 recite the limitation "the helical paddle" in lines 3 respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --the paddle--.
Claims 16-19 recite the limitation "the scraper gripper" in lines 2 respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a scraper gripper --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyer (US 2006/0070394).
Regarding claim 1, Boyer discloses a carbonated beverage apparatus (refer to Figs. 1-4), comprising:
a freezing cylinder (22), which comprises an inner wall, an inlet (24) and an outlet (26), arranged for receiving a mixture; and 
a stirring pusher (refer to the stirring pusher as can be seen from Fig. 4), disposed inside the freezing cylinder (22) for pushing and mixing the mixture from the inlet to the outlet, comprising a beater device comprising a supporting frame (refer to Figs. 1-4, wherein the supporting frame is considered to be comprised of members 38, 48, 42 and a driven end of the supporting frame as can be seen from Fig. 2 below), a paddle (32) coupled at the supporting frame (refer to Fig. 2) and a holder (refer to Fig. 2 below) coupled at the supporting frame (refer to Fig. 2, wherein the holder is coupled to members 48) in such a manner that the holder is spacedly apart from a driven end of the supporting frame (refer to the driven end as can be seen from Fig. 2 below) so as to be independent and separated from the driven end of the supporting frame (see below).


    PNG
    media_image1.png
    310
    555
    media_image1.png
    Greyscale


Regarding claim 2, Boyer meets the claim limitations as disclosed above in the rejection of claim 1. Further, Boyer discloses wherein the holder (refer to annotated Fig. 2 above) comprises a holding frame (refer to Fig. 2 below) coupled at the supporting frame at a position near the driven end thereof and is separated with the driven end of the supporting frame (refer to annotated Fig. 2 below, wherein the holding frame is considered to be near the driven end thereof, and also separated from said driven end; the term “near” is being considered as nearby; in the neighborhood), and a bearing (refer to bearing 46 as can be seen from Figs. 1 and 3) provided at the holding frame.


    PNG
    media_image2.png
    263
    470
    media_image2.png
    Greyscale


Regarding claim 3, Boyer meets the claim limitations as disclosed above in the rejection of claim 1. Further, Boyer discloses wherein said stirring pusher is configured for pushing and mixing the mixture in a spiral manner (by means of the helical member 32) that the mixture is scraped and removed from the inner wall radially back into the freezing cylinder by the stirring pusher (refer to par. 23, lines 1-6).

Regarding claim 4, Boyer meets the claim limitations as disclosed above in the rejection of claim 2. Further, Boyer discloses wherein said stirring pusher is configured for pushing and mixing the mixture in a spiral manner (by means of the helical member 32) that the mixture is scraped and removed from the inner wall radially back into the freezing cylinder by the stirring pusher (refer to par. 23, lines 1-6). 

Regarding claim 5, Boyer meets the claim limitations as disclosed above in the rejection of claim 1. Further, Boyer discloses wherein the stirring pusher comprises a baffle (30) which is positioned within and supported by the beater device (refer to Figs. 1 and 4) and has a first end (44) received in the freezing cylinder and a second end (46) held by the holder (refer to Fig. 1) for indirectly connecting to a driving axis of a motor (refer to drive shaft 56), wherein the baffle (30) is stationary when the beater device is driven to rotate (refer to par. 19, lines 1-4).

Regarding claim 6, Boyer meets the claim limitations as disclosed above in the rejection of claim 2. Further, Boyer discloses wherein the stirring pusher comprises a baffle (30) which is positioned within and supported by the beater device (refer to Figs. 1 and 4) and has a first end (44) received in the freezing cylinder and a second end (46) held by the holder (refer to Fig. 1) for indirectly connecting to a driving axis of a motor (refer to drive shaft 56), wherein the baffle (30) is stationary when the beater device is driven to rotate (refer to par. 19, lines 1-4).

Regarding claim 7, Boyer meets the claim limitations as disclosed above in the rejection of claim 4. Further, Boyer discloses wherein the stirring pusher comprises a baffle (30) which is positioned within and supported by the beater device (refer to Figs. 1 and 4) and has a first end (44) received in the freezing cylinder and a second end (46) held by the holder (refer to Fig. 1) for indirectly connecting to a driving axis of a motor (refer to drive shaft 56), wherein the baffle (30) is stationary when the beater device is driven to rotate (refer to par. 19, lines 1-4).

Regarding claim 8, Boyer meets the claim limitations as disclosed above in the rejection of claim 1. Further, Boyer discloses wherein the supporting frame further comprises at least two elongated rods (48, Fig. 2) and at least one arched connector (40) fixed between the elongated rods (48), wherein the holder is connected between the elongated rods (refer to annotated Fig. 2 above, wherein the elongated rods are positioned through the holder’s frame, therefore, the holder being connected between the rods as can be seen from Fig. 2).

Regarding claim 9, Boyer meets the claim limitations as disclosed above in the rejection of claim 2. Further, Boyer discloses wherein the supporting frame further comprises at least two elongated rods (48, Fig. 2) and at least one arched connector (40) fixed between the elongated rods (48), wherein the holder is connected between the elongated rods (refer to annotated Fig. 2 above, wherein the elongated rods are positioned through the holder’s frame, therefore, the holder being connected between the rods as can be seen from Fig. 2).

Regarding claim 10, Boyer meets the claim limitations as disclosed above in the rejection of claim 5. Further, Boyer discloses wherein the supporting frame further comprises at least two elongated rods (48, Fig. 2) and at least one arched connector (40) fixed between the elongated rods (48), wherein the holder is connected between the elongated rods (refer to annotated Fig. 2 above, wherein the elongated rods are positioned through the holder’s frame, therefore, the holder being connected between the rods as can be seen from Fig. 2) to hold the second end of the baffle (to hold the second end 46 of the baffle which is received in an opening formed within the holder between the rods as can be seen from Fig. 2).

Regarding claim 11, Boyer meets the claim limitations as disclosed above in the rejection of claim 6. Further, Boyer discloses wherein the supporting frame further comprises at least two elongated rods (48, Fig. 2) and at least one arched connector (40) fixed between the elongated rods (48), wherein the holder is connected between the elongated rods (refer to annotated Fig. 2 above, wherein the elongated rods are positioned through the holder’s frame, therefore, the holder being connected between the rods as can be seen from Fig. 2) to hold the second end of the baffle (to hold the second end 46 of the baffle which is received in an opening formed within the holder between the rods as can be seen from Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer (US 2006/0070394) in view of Phelan (US 2,836,401).
Regarding claims 12-15, Boyer meets the claim limitations as disclosed above in the rejection of claims 1, 2, 10 and 11 respectively. Further, Boyer discloses wherein the beater device comprises a scraper blade (58) to press against an inner wall of the freezing cylinder (refer to par. 22, lines 4-10), wherein the paddle (32) is not contacted at the inner wall of the freezing cylinder (refer to Fig. 1, wherein the paddle does not contact the inner wall of the cylinder), but Boyer fails to explicitly disclose wherein the scraper blade is detachably mounted on the supporting frame.
However, Phelan teaches a freezer scraper blade (refer to Figs. 1-6), wherein said scraper blade (56) is detachably mounted on a supporting frame (refer to col. 4, lines 7-11), in order to provide simple means of assembly and disassembly. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Boyer such that the scraper blade is detachably mounted on the supporting frame in view of the teachings by Phelan, in order to provide simple means of assembly and disassembly.

Regarding claims 16-19, Boyer as modified meets the claim limitations as disclosed above in the rejection of claims 12-15 respectively. Further, Boyer as modified discloses the scraper blade, but fails to explicitly disclose a scraper gripper that further comprises a gripping slot and a projection protruded from the gripping slot, wherein the gripping slot is adapted to receive the scraper blade inside and hold the scraper blade securely, wherein the scraper blade comprises a first portion which is retained in the gripping slot and a second portion which is turnedly extended from the first portion to be positioned out of the gripping slot and define a turning point therebetween.
However, Phelan further teaches the freezer scraper blade (refer to Figs. 1-6), comprising a scraper gripper (refer to brackets 66, 68 and 69) that includes a gripping slot (refer to opening or slot 72 from scraper gripper 66) and a projection (80) protruded from the gripping slot, wherein the gripping slot (72) is adapted to receive the scraper blade (56) inside and hold the scraper blade securely (by means of apertures 76 and 77 within the blade which are adapted to slip loosely over the projection 80), wherein the scraper blade (56) comprises a first portion (refer to edge 82 including aperture 76) which is retained in the gripping slot (72) and a second portion (refer to cutting edge portion of the blade 61) which is turnedly extended from the first portion (refer to Fig. 2) to be positioned out of the gripping slot and define a turning point therebetween, in order to hold the scraper blade firmly in cutting position while the scraper blade is still free to flex and twist as required, but is prevented from axial shifting (refer to col. 4, lines 1-4).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Boyer by providing a scraper gripper that further comprises a gripping slot and a projection protruded from the gripping slot, wherein the gripping slot is adapted to receive the scraper blade inside and hold the scraper blade securely, wherein the scraper blade comprises a first portion which is retained in the gripping slot and a second portion which is turnedly extended from the first portion to be positioned out of the gripping slot and define a turning point therebetween in view of the teachings by Phelan, in order to hold the scraper blade firmly in cutting position while the scraper blade is still free to flex and twist as required, but is prevented from axial shifting.

Regarding claim 20, Boyer as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Boyer discloses wherein the baffle (30) comprises at least two latticed units (refer to Fig. 3 below, wherein the term “lattice” is being considered as an arrangement of points or objects in a regular periodic pattern in 2 or 3 dimensions) orthogonal with each other (refer to Fig. 3 below), wherein each of the units has at least a radial window (refer to the opening formed by the unit that allows the mixture to flow therethrough) for the mixture passing through, but fails to explicitly disclose wherein the units are latticed units.


    PNG
    media_image3.png
    246
    590
    media_image3.png
    Greyscale

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763